Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-25 and 29-39 in the reply filed on January 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7-9, 14-22, 29 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Zhou et al (‘393) in view of Voie et al (‘356).
Zhou et al discloses a system and method for localizing acoustic energy within a wellbore traversing a subterranean formation (see abstract).  The method includes providing a downhole tool (16) that is conveyed within the wellbore (14), the tool having a transmitter array (28) including a plurality of transmitter elements (42), where each transmitter element is configured to emit an acoustic borehole guided mode signal at variable amplitude and variable time delay (see paragraph 0036), where the variable 
The difference between independent claims 1 and 29 and Zhou et al is the claims specify that the variable amplitude is controlled by “an amplitude factor assigned to the given transmitter element”.  As aforementioned, Zhou et al, although suggesting the use of variable amplitudes and time delays, does not specify that the variable amplitudes are controlled by “amplitude factors”.
Voie et al teaches (see col. 13, lines 5-22) a system and method that uses a plurality of transducer elements for providing enhanced beam-steering and focusing where the different elements are programmed to deliver signals with different amplitudes weights (apodizaion) and different time delays.  As well known in the art, amplitude weight (apodization) is applied to each element to control the beam shape and suppress side and grating lobes.
Therefore, in view of Voie et al, it would have been obvious to one of ordinary skill in the art to have modified Zhou et al by controlling the variable amplitudes with 
Per claims 7, 16, 35 and 37, see Zhou et al, Fig. 2.
Per claims 8, 9 and 19, see Zhou et al, receiver (30) and Figs. 1 and 2.
Per claims 14 and 15, see Zhou et al, paragraph 0001.
Per claims 17, 36 and 38, see Zhou et al, Fig. 1.
Per claim 18, see Voie et al.
Per claims 20-22, see Zhou et al, paragraph 0056.
Per claim 39, see Zhou et al, Fig. 3.

5.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Zhou et al (‘393) in view of Voie et al (‘356), as applied to claims 1 and 8 above, and further in view of the PG-Publication to Khajeh et al (‘367).
Per claims 10-13, Khajeh et al teaches (see paragraphs 0014-0015, 0026, 0027) using various modes of guided waves in a wellbore for formation measurements is a well known technique such that it would have been obvious to one of ordinary skill in the art to further modify Zhou et al to include using such guided modes in the method of Zhou et al.

Allowable Subject Matter
6.	Claims 2-6, 23-25 and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl